Citation Nr: 1623632	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  Here, the Veteran has not been provided an adequate with respect to any of the claims on appeal.  

The Veteran was provided a VA spine examination in August 2010.  The August 2010 examiner indicated he could not provide a nexus opinion without resorting to speculation.  An addendum was eventually requested in October 2013 to address why an opinion would be speculative.  Apparently, the August 2010 examiner was unavailable.  In October 2013, a second VA examiner reviewed the claims file and provided a negative nexus opinion without further physical examination of the Veteran.  The October 2013 examiner focused solely on an injury in service in 1981 documented in service treatment records and did not comment on the Veteran's lay reports of a continuity of symptomatology or a subsequent injury resulting from a motor vehicle accident during a period of Army Reserve service in 1998.

In March 2014, the Veteran was provided VA examinations for his service connection claims for bilateral foot and knee disabilities.  The March 2014 examiner diagnosed bilateral tinea pedis after examining the Veteran's feet, but did not provide a nexus opinion for the bilateral foot disability claim even though foot issues are documented in the Veteran's service treatment records.  The March 2014 examiner also diagnosed chondromalacia patella of the knees.  The March 2014 examiner noted there was no history of knee trauma and provided a negative nexus opinion, explaining chondromalacia patella was not related to walking/marching in service.  The March 2014 examiner did not comment on the history of bilateral knee pain noted in service or the Veteran's lay reports of bilateral knee pain following the 1998 motor vehicle accident.

Additionally, during the April 2016 hearing, the Veteran reported he has been granted disability benefits by the Social Security Administration (SSA) based on orthopedic issues.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records relating to any application filed by the Veteran for disability benefits.

2.  Schedule a new VA examination with an examiner who has not previously examined the Veteran to determine whether he has a current cervical spine, lumbar spine, bilateral knee and/or bilateral foot disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner, to include the reported injuries incurred in a 1998 motor vehicle accident.  The examiner is further asked to address notations in the Veteran's service treatment records regarding back, knee and foot pain.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

